

115 S3281 IS: Substance Tableting and Encapsulating Enforcement and Registration Act
U.S. Senate
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3281IN THE SENATE OF THE UNITED STATESJuly 26, 2018Mr. Cassidy (for himself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Controlled Substances Act to require a person that possesses or intends to possess a
			 tableting machine or encapsulating machine to obtain registration from the
			 Attorney General, and for other purposes.
	
 1.Short titleThis Act may be cited as the Substance Tableting and Encapsulating Enforcement and Registration Act or the STEER Act. 2.Registration for tableting and encapsulating machines (a)Persons required To registerSection 302 of the Controlled Substances Act (21 U.S.C. 822) is amended—
 (1)in subsection (a), by adding at the end the following:  (3)(A)Each person who possesses a tableting machine or encapsulating machine shall obtain from the Attorney General a registration for each such machine in accordance with regulations promulgated by the Attorney General.
 (B)Such person shall update the information submitted to the Attorney General for such registration as necessary to ensure the accuracy of such information.; and 
 (2)in subsection (c), by striking or list I chemical each place it appears and inserting , list I chemical, tableting machine, or encapsulating machine.
 (b)Registration processSection 303 of the Controlled Substances Act (21 U.S.C. 823) is amended by adding at the end the following:
				
 (l)Registration of tableting and encapsulating machinesThe Attorney General shall register each tableting machine or encapsulating machine for which an application is submitted under section 302(a)(3)(A) unless the Attorney General determines that such registration is inconsistent with the public interest..
 (c)DefinitionsSection 102 of the Controlled Substances Act (21 U.S.C. 802) is amended by adding at the end the following:
				
 (57)The term encapsulating machine means equipment—
 (A)that is designed to fill with a controlled substance, or a controlled substance analogue, a shell or capsule for human or animal consumption and that—
 (i)allows the operator of such equipment to fill more than one shell or capsule without human intervention between the filling of each such shell or capsule; or
 (ii)may be attached to a container that modifies such equipment such that the operator may fill more than one shell or capsule without human intervention between the filling of each shell or capsule; or
 (B)that has been used to fill with a controlled substance, or a controlled substance analogue, a shell or capsule for human or animal consumption.
 (58)The term tableting machine means equipment—
 (A)that is designed to compact or mold a controlled substance, or a controlled substance analogue, to produce a coherent, solid tablet for human or animal consumption and that—
 (i)allows the operator to produce more than one such tablet without human intervention between the production of each such tablet; or
 (ii)may be attached to a container that modifies such equipment such that the operator may produce more than one such tablet without human intervention between the production of each such tablet; or
 (B)that has been used to compact or mold a controlled substance, or a controlled substance analogue, to produce a coherent, solid tablet for human or animal consumption..
 (d)PenaltySection 402(a) of the Controlled Substances Act (21 U.S.C. 842(a)) is amended— (1)in paragraph (15), by striking or after section 310(e)(1)(B)(v);;
 (2)in paragraph (16), by striking the period and inserting ; or; and
 (3)by adding at the end the following:  (17)to possess a tableting machine or encapsulating machine, in or affecting interstate commerce, without the registration required by this title..
 (e)ApplicationThis section and the amendments made by this section shall apply beginning at the end of the one-year period following the date of the enactment of this Act.
 3.Information campaignThe Attorney General shall conduct a campaign to inform persons required to register under the amendments made by section 2 of such requirement.
 4.ReportNot later than 2 years after the date of the enactment of this Act, the Attorney General shall submit to the Congress a report containing—
 (1)a description and evaluation of the efforts of the Drug Enforcement Administration under the amendments made by section 2 to reduce the use of unregistered tableting machines and encapsulating machines in the illegal manufacture of controlled substances;
 (2)with respect to tableting machines and encapsulating machines, or disassembled parts of such machines—
 (A)the number seized by the Drug Enforcement Administration after the date of the enactment of this Act; and
 (B)the number imported and exported after the date of the enactment of this Act; and (3)recommendations with respect to changes to Federal law to support the Drug Enforcement Administration in such efforts.
			5.Sunset
 (a)In generalThis Act and the amendments made by this Act shall cease to be effective beginning on the date that is 5 years after the date of the enactment of this Act.
 (b)Repeal of amendmentsEffective on the date described in subsection (a): (1)Section 102 of the Controlled Substances Act (21 U.S.C. 802) is amended by striking paragraphs (57) and (58).
 (2)Section 302 of the Controlled Substances Act (21 U.S.C. 822) is amended—
 (A)in subsection (a), by striking paragraph (3); and (B)in subsection (c), by striking , list I chemical, tableting machine, or encapsulating machine each place it appears and inserting or list I chemical.
 (3)Section 303 of the Controlled Substances Act (21 U.S.C. 823) is amended by striking subsection (l). (4)Section 402(a) of the Controlled Substances Act (21 U.S.C. 842(a)) is amended—
 (A)in paragraph (15), by adding or at the end; (B)in paragraph (16), by striking ; or and inserting a period; and
 (C)by striking paragraph (17).